EXHIBIT 10.7

 

RESTRICTED STOCK AWARD

 

RESTRICTED STOCK AWARD AGREEMENT dated as of                            ,
between PepsiAmericas, Inc., a Delaware corporation (the “Corporation”), and
(Employee Name), an employee of the Corporation or one of its subsidiaries (the
“Employee”).

 

WHEREAS, the Board of Directors of the Corporation has established and the
shareholders have approved the Corporation’s Revised Stock Incentive Plan, as
most recently restated in 1999 (the “Plan”);

 

WHEREAS, the Management Resources and Compensation Committee of the Board of
Directors of the Corporation (the “Committee”), in accordance with the
provisions of the Plan, has determined that the Employee is entitled to a
Restricted Stock Award under the Plan;

 

NOW, THEREFORE, in consideration of the foregoing and the Employee’s acceptance
of the terms and conditions hereof, the parties hereto have agreed, and do
hereby agree, as follows:

 

1.                                       The Corporation hereby grants to the
Employee, as a matter of separate agreement and not in lieu of salary or any
other compensation for services, (number of shares) shares of Common Stock of
the Corporation on the terms and conditions herein set forth (the “Restricted
Shares”).

 

2.                                       The certificates representing the
Restricted Shares shall be registered in the name of a nominee for the benefit
of the Employee and retained in the custody of the Corporation until such time
as they are delivered to the Employee or forfeited to the Corporation in
accordance with the terms hereof  (the “Restriction Period”).  During the
Restriction Period, the Employee will be entitled to vote the Restricted
Shares.  In addition, any dividends paid on the Restricted Shares shall, at the
option of the Corporation, either be (a) paid to the Employee in cash as
additional compensation, or (b) invested in additional shares of Common Stock
held in custody for the Employee, subject to the same restrictions as the
Restricted Shares, and to be delivered with the Restricted Shares.  Such
additional shares of Common Stock shall be deemed to be included in the
definition of “Restricted Shares”.

 

3.                                       If the Employee shall have been
continuously in the employment of the Corporation for a period of three years
from the date of grant of this Restricted Stock Award, the Corporation shall
deliver to the Employee on or about the third anniversary hereof a certificate,
registered in the name of the Employee and free of restrictions hereunder,
representing the total number of Restricted Shares granted to the Employee
pursuant to this Agreement.  No payment shall be required from the Employee in
connection with any delivery to the Employee of shares hereunder.

 

4.                                       In the event of the termination of the
Employee’s employment with the Corporation by reason of (a) the Employee’s
Retirement at a time when the Employee is at least 55 years of age, if
Corporation approved, or (b) the death of the Employee, and if there then

 

--------------------------------------------------------------------------------


 

remain any undelivered Restricted Shares subject to restrictions hereunder, then
such restrictions shall be deemed to have lapsed and the certificates for the
remaining Restricted Shares shall forthwith be delivered to the Employee (or the
legatees under the last will of the Employee, or to the personal representatives
or distributees of the Employee).

 

5.                                       In the event of the termination of the
Employee’s employment with the Corporation by reason of the permanent and total
disability of the Employee (within the meaning of Section 22(e)(3) of the Code),
and if there then remain any undelivered Restricted Shares subject to
restrictions hereunder, then the Restricted Shares shall continue to vest until
such restrictions shall be deemed to have lapsed.

 

6.                                       Except as provided in Sections 4 and 5,
if the Employee ceases to be an employee of the Corporation during the
Restriction Period, then the Restricted Shares to which the Employee has not
theretofore become entitled pursuant to Section 3 shall be forfeited, and all
rights of the Employee in and to such Restricted Shares shall lapse.  In
addition, the Committee shall from time to time determine in its sole discretion
whether any period of nonactive employment, including authorized leaves of
absence, or absence by reason of military or governmental service, shall
constitute termination of employment for the purposes of this Section.

 

7.                                       The granting of this Restricted Stock
Award shall not in any way prohibit or restrict the right of the Corporation to
terminate the Employee’s employment at any time, for any reason.  The Employee
shall have no right to any prorated portion of the Restricted Shares otherwise
deliverable to the Employee on the anniversary hereof next following a
termination of employment (whether voluntary or involuntary) in respect of a
partial year of employment.

 

8.                                       Shares of Common Stock held in custody
for the Employee pursuant to this Agreement may not, before being vested, be
sold, transferred, pledged, exchanged, hypothecated or disposed of by the
Employee and shall not be subject to execution, attachment or similar process.

 

9.                                       This Agreement and each and every
obligation of the Corporation relating to the Restricted Stock Award hereunder
are subject to the requirement that if at any time the Corporation shall
determine, upon advice of counsel, that the listing, registration or
qualification of the shares covered hereby upon any securities exchange or under
any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of or in connection
with the granting hereof or the delivery of shares hereunder, then the delivery
of shares hereunder to the Employee may be postponed until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Corporation.

 

10.                                 Any payment required under this Agreement
shall be subject to all requirements of the law with regard to income and
employment withholding taxes, filings, and making of reports, and the
Corporation and the Employee shall use their best efforts to satisfy promptly
all such requirements, as applicable.  In addition to amounts in respect of
taxes which the Corporation shall be required by law to deduct or withhold from
any dividend payments on the Restricted Shares covered hereby, the Corporation
may defer making any delivery of Restricted

 

2

--------------------------------------------------------------------------------


 

Shares under this Agreement until completion of arrangements satisfactory to the
Corporation for the payment of any applicable taxes, whether through share
withholding provided for by the Plan or otherwise.

 

11.                                 In the event of a “change in control”, as
that term is defined in the Plan, then the Employee shall have all the rights
specified in Paragraph 10(B) of the Plan, which shall include the immediate
lapsing of all restrictions on the Restricted Shares.

 

12.                                 Each capitalized word used in this Agreement
without definition shall have the same meaning set forth in the Plan, the terms
and conditions of which shall constitute an integral part hereof.  For all
purposes of this Agreement, references to employment with the Corporation shall
include employment with any of the Corporation’s subsidiaries.

 

13.                                 Any notice which either party hereto may be
required or permitted to give the other shall be in writing and may be delivered
personally or by mail, postage prepaid, addressed to the Treasurer of the
Corporation at its principal office and to the Employee at his address as shown
on the Corporation’s payroll records, or to such other address as the Employee
by notice to the Corporation may designate in writing from time to time.

 

14.                                 Nothing herein contained shall confer on the
Holder any right to continue in the employment of the Corporation or interfere
in any way with the right of the Corporation to terminate the Holder’s
employment at any time; confer on the Holder any of the rights of a shareholder
with respect to any of the shares subject to the Restricted Shares until such
shares shall be issued once the restrictions lapse; affect the Holder’s right to
participate in and receive benefits under and in accordance with the provisions
of any pension, profit-sharing, insurance, or other employee benefit plan or
program of the Corporation or any of its subsidiaries; or limit or otherwise
affect the right of the Board of Directors of the Corporation (subject to any
required approval by the shareholders) at any time or from time to time to
alter, amend, suspend or discontinue the Plan and the rules for its
administration; provided, however, that no termination or amendment of the Plan
may, without the consent of the Holder, adversely affect the Holder’s rights
under the Restricted Shares.

 

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Senior Vice President

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

Employee

 

 

--------------------------------------------------------------------------------

*You will be taxed automatically on the Restricted Shares subject to this
Agreement when the restrictions lapse.  You may elect to be taxed on the date of
grant.  Please consult your tax advisor immediately to discuss this election. 
If you choose to be taxed at grant, please call Wendy Dorley at (847) 483-7506
to request the appropriate form to file with the Internal Revenue Service.  You
must execute and file the appropriate form with the IRS no later than 30 days
after the date of grant.

 

3

--------------------------------------------------------------------------------

 